DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 14 Jan 2021 have been entered.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 -- 
None of the cited documents discloses the features of claim 1: "a downhole tool activation assembly comprising: a block release comprising an end sub threadingly connected to a lower mandrel with a release feature sealingly coupled to the lower mandrel, wherein the release feature comprises a release chamber,
an activation chamber, and a fluid stop, wherein a block lug lock is coupled to the release feature in a first position, and wherein the release feature is configured to move the block lug lock to a release position when activated; and a traveling block comprising a block mandrel connected to the lower mandrel and a lug rotator ring configured to move axially relative to the block mandrel, wherein the j-slot includes a run-in slot, a motion slot, and an activating slot, wherein the block lug is retained in the run-in slot by the block lug lock, wherein the run-in slot is configured to transfer the block lug from a first position to the motion slot, wherein the motion slot is configured to transfer the block lug to the activating slot, and wherein the activating slot is configured to move the block lug to an activating position”. 
And it is not obvious to a person skilled in the art from the cited documents, when taken individually or in any combination.
Claims 2-10 are directly or indirectly dependent on claim 1.
Regarding claims 11-16 --
None of the cited documents discloses the features of claim 11: "a method comprising releasing a traveling block by moving a block lug lock to a release position by activating a release feature to allow a block lug to move within a j-slot from a run-in slot to a motion slot, wherein the motion slot allows the block lug to travel from a first floating position to a second floating position, wherein a distance from the first floating position to the second floating position is less than a rig heave". 
And it is not obvious to a person skilled in the art from the cited documents, when taken individually or in any combination.
Claims 12-16 are directly or indirectly dependent on claim 11.
Regarding claims 17-20 --
None of the cited documents discloses the features of claim 17: "a method comprising: releasing a traveling block from a block release by activating a release feature to allow axial movement of the traveling block along a block mandrel from a first floating position to a second floating position, wherein a distance from the first floating position to the second floating position is less than a rig heave; transferring the traveling block from the first and second floating position to a third position by raising the work string a first predetermined distance, wherein the first predetermined distance is greater than the rig heave; releasing a locking feature on a lock release with the traveling block by lowering the work string a second predetermined distance, wherein the second predetermined distance is greater than the rig heave; and activating a downhole tool in response to the travelling block releasing the locking feature by moving a trigger sleeve from a run-in position to a release position”. And it is not obvious to a person skilled in the art from the cited documents, when taken individually or in any combination.
Claims 18-20 are directly or indirectly dependent on claim 17.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtet et al. (USP 8,931,563) discloses a force-dampening arrangement for dampening forces between two interconnectable parts in a tube string, of which interconectable parts a lower part is connected to the upper end of a string element extending into a subsea well and an upper part is suspended from a floating surface installation through at least one suspension element extending up to said surface installation.
White et al. (USP 9,523,252) discloses “the invention relates to a running tool adapted compensate for rig heave while delivering and retrieving an oilfield device or wellbore component to a desired location” – Col 1 line 22 and “a running tool and delivery and/or retrieving apparatus, and method for use, are designed for optionally delivering and optionally retrieving an oilfield device down a borehole” – Col 2 line 33.
Bus, Sr (USP 2,918,259) discloses “invention relates to rotary drilling equipment and more particularly, but not by way of limitation, to a slip joint structure for a rotary drilling string utilized in the drilling or coring of oil and gas well bores, and for any other useful operation in a wellbore where it is desired to raise the top part of the drill pipe string without disturbing a lower section of the drill pipe string so that any drill bit, coring bit, fishing tool or sand testing tool will not be moved, or its position in the well bore will not be altered by raising the upper part of the drill pipe stem” – Col 1 line 15. “in this position, the outer drive sleeve #18 and cylindrical housing #14 may be moved upward in a telescopic arrangement with respect to the inner drive sleeve #36 and packing stem #24, as shown in Fig 3A and 4. This movement is of sufficient length to permit additional drill pipe sections to be added to the drill string at the surface of the well without moving the drill bit from the bottom of the wellbore” – Col 5 line 32.
Thompson (USP 2,931,438) discloses a slip cage between telescoping tail pipe members longitudinally movable with respect to the tail pipe members and carrying slips which are adapted to ride on an inclined surface of one of the tail pipe sections to engage the other tail pipe section and establish a strong mechanical connection between the two sections. Preferably, the mechanical connection between the tail pipe sections is established by the operation of setting down on the packer” – Col 1 line 60.
Hyde (USP 3,354,950)  discloses “the drilling and completion of submerged wells in off shore locations engenders unique and particularly vexatious problems. Many such problems are attributable to the rise and fall of floating platforms which are often used to support conduit strings which extend downwardly to submerged well locations. Such rising and falling action tends to impart undesirable axial movement to a conduit string. It has heretofore been recognized that telescoping or slip joints may be incorporated in conduit strings so as to accommodate the rise and fall of buoyant platforms from which conduit strings extend” – Col 1 line 37.
Proctor (USP 4,722,392) discloses “the positioning assembly provides partial restriction to longitudinal movement of a work string for activating the motion-compensating equipment of a floating service vessel so that ocean heave or swell does not cause excessive longitudinal excursions of a downhole service tool attached to a service string which is supported by the floating vessel” – abstract. “Additionally, engagement of the fixes collet against a locator ring provides a restriction to longitudinal movement of the work string which activates the motion-compensating system carried aboard the floating service vessel …”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        15 Jul 2022